Citation Nr: 0825722	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for tinnitus.

2.	Service connection for bilateral hearing loss.

3.	Service connection for residuals of burns, right and left 
hands.

4.	Service connection for arthritis, right and left hands.  


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1962 to October 
1966.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In March 2007, the Board denied the veteran's service 
connection claims for hand disorders, and remanded the 
veteran's service connection claims for hearing loss and 
tinnitus.  The veteran later appealed the denial of his 
service connection claims to the U.S. Court of Appeals for 
Veterans Claims (Court).

Based on a Joint Motion filed by the veteran's representative 
and VA, the Court remanded this matter to the Board in June 
2008.  The Court ordered the Board to further consider the 
veteran's claims for service connection for hand disorders.  
The parties to the Joint Motion agreed that additional 
analysis, and perhaps even additional medical evidence, was 
necessary to determine whether the veteran incurred hand 
injuries in service, and whether such in-service injuries 
relate to current scar and arthritis disorders in the hands.  

In the March 2007 Board remand, the Board requested 
additional medical inquiry into the veteran's service 
connection claims for hearing loss and tinnitus.  Shortly 
following the March 2007 Board remand, a VA compensation 
examination was conducted for these claims.  The report of 
that examination is currently in the record, and appears to 
be responsive to the Board's March 2007 requests.  However, 
the agency of original jurisdiction has not issued a 
Supplemental Statement of the Case in response to the report.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current hand disorders.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

2.  The examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any hand disorders (to include scars and 
arthritis) relates to service.   

3.  The RO should then readjudicate each 
of the issues that remains on appeal.  If 
a determination remains unfavorable to 
the veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




